DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to present application filed on 02/10/2020.
Claims 1-9 are pending of which claims 1 and 9 are independent claims.
IDS, filed on 02/10/2020, is considered.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180098370 to Bangolae (hereinafter “Bangolae”) in view of US. Pub. 20160338095 to Faurie (hereinafter “Faurie”).

Regarding claim 1: Bangolae discloses a  method of transmitting a grant related to sidelink transmission of a remote UE via a UE-to-network relay in a wireless communication system (20180098370, see paragraph [0079], a relay UE receives a grant using an RRC connection (re)configuration message, which may include sidelink relay with a sidelink relay configuration field), the method performed by a relay UE, and the method comprising: receiving a first control message related to the 20180098370, see paragraph [0116], once a relay UE is configured by a base station (eNodeB)and the remote UE establishes a sidelink connection with the relay UE, an eNodeB may receive remote UE information, such as, and the first control message includes a remote UE ID through the relay UE in a newly defined message or an existing message), receiving the grant from the serving base station based on the first control information and transmitting the grant to the remote UE based on the identifier and the second control information (20180098370, see paragraph [0116], once a base station (eNodeB) receives the remote UE ID through the relay UE in a newly defined message or an existing message once the remote UE connection is established through the relay UE by releasing the remote UE's direct connection and sends a configuration message to the remote UE:  to initiate its relay discovery procedure based on the remote UE's measurement report, to configure thresholds of link quality measurements within a discovery configuration container or a new container in a dedicated signaling message to the remote UE,  and to control the initiation of the relay discovery procedure of the remote UE; and eNodeB stores remote UE context upon fetching the remote UE context from the core network for relay reselection purposes); 

However, Bangolae does not explicitly teach first control information related to a time of monitoring the grant, and second control information related to a time of relaying the grant to the remote UE. However, Faurie in the same or similar field of endeavor 20160338095, see paragraph [0112], the duration indication of the resource allocation period may be indicated in an enhanced sidelink control information (SCI) format 0 over a PSCCH, or in a dedicated point-to-point signaling message over a PSSCH; the first UE, e.g., a relay UE may multicast the duration indication in the MIB-SL message on a PSBCH), and second control information related to a time of relaying the grant to the remote UE(20160338095, see paragraph [0074], the relay UE may determine the timing resource information for the sidelink data transmission before the frequency resource information, the timing resource information may include a load value parameter, KTRP for a time resource pattern (TRP); KTRP represents a number of allocated subframes within a configured number of subframes; in some cases, the relay UE determines KTRP based on the QoS information received in the resource request, for example, if the remote UE indicates in the QoS information that a high data rate service or a high buffer size is associated with the request, the relay UE may set KTRP to a high number).t would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Faurie into Bangolae’s system/method because it would allow preconfiguring a subset of resource pools in a UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead and increase efficiency by preconfiguring a subset of resource pools in a UE (Faurie [0031]).

Regarding claim 2: Bangolae discloses transmitting a grant related to sidelink transmission of a remote UE via a UE-to-network relay in a wireless communication system. However, Bangolae does not explicitly teach the method of claim 1, wherein the grant is received from the serving base station through a downlink control information (DCI) format. However, Faurie in the same or similar field of endeavor teaches the method of claim 1, wherein the grant is received from the serving base station through a downlink control information (DCI) format ( 20160338095, see paragraph  [0096], a first UE sends a sidelink resource request to the base station, a sidelink resource request may be a scheduling request, a sidelink resource request may be a BSR, and the sidelink allocation information is transmitted using a DCI format 5 or an enhanced DCI format over a Physical Downlink Control Channel (PDCCH) or an enhanced PDCCH (EPDCCH). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Faurie into Bangolae’s system/method because it would allow preconfiguring a subset of resource pools in a UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead and increase efficiency by preconfiguring a subset of resource pools in a UE (Faurie [0031]).

Regarding claim 4: Bangolae discloses the method of claim 1, wherein the first control information includes a periodicity of transmission of the grant and a subfeature offset where the transmission of the grant starts and a subfeature offset where the transmission of the grant starts (20180098370, see paragraph[0082], a relay operation timer (t_relayOperationTimer) parameter can include a timer indicating how long the relay UE is to act as a relay, the timer can indicate a duration for which the eNodeB's authorization for the relay UE to act as a relay is valid, and the relay UE can operate in both idle mode and connected mode until expiry of the timer. In one example, the timer can be of a relatively long duration depending on the network configuration, and it should be noted that a resource is allocated to relay node and that resource location is communicated through DCI or RRC).  

Regarding claim 5: Bangolae discloses the method of claim 1, further comprising transmitting, to the remote UE, a second control message related to a time of performing the sidelink transmission by the remote UE based on the grant (20180098370, see paragraph [0085], once a relay operation timer (t_relayOperationTimer) parameter can include a timer indicating how long the relay UE is to act as a relay and based on this timer , a sidelink remote UE authorization (SLremoteUEAuthorization) parameter can provide authorization for the remote UE, and if this parameter is set to "ON," then the relay UE does not have to forward a remote UE identifier (ID) to the eNodeB over a new sidelink message or an existing sidelink message, i.e.,  the eNodeB does not have to explicitly authorize the remote UE, the authentication between the remote UE and the relay UE, as well as a service level authorization for the remote UE, are sufficient).  

Regarding claim 6: Bangolae discloses method of claim 5, wherein the second control message includes information indicating a time of receiving, by the relay UE, the grant from the serving base station and information indicating an offset from the time of reception ( 20180098370, see paragraph [0079], among the following grant parameters a relay operation timer (t_relayOperationTimer) parameter is a timer indicating how long the relay UE is to act as a relay, and other this parameters claimed time of receiving the grant to determine the offset location of the grant is replaced with information of the grant in terms subframe that contains space and time ( time and frequency) for the receiver to know the grant offset;  a relay UE receives a grant and  the grant is received as configuration /reconfiguration message as follows: an RRC connection reconfiguration message can be communicated from an eNodeB to a relay UE, and used to initiate the UE's relay operation, when the eNodeB initiates the UE's relay operation in an existing RRC connection reconfiguration message, the RRC connection reconfiguration message can include sidelink relay with a sidelink relay configuration field, which include various parameters, such as a sidelink relay discovery start (SLrelayDiscoveryStart) parameter, a relay discovery periodicity (t_relayDiscoveryPeriodicity) parameter, a relay operation timer (t_relayOperationTimer) parameter, a sidelink maximum remote UE (SLmaxRemoteUEs) parameter, a sidelink relay resource configuration (SLrelayResourceConfiguration) parameter, a sidelink remote UE authorization (SLremoteUEAuthorization) parameter, and a sidelink relay  control configuration (SLrelayControlConfiguration) parameter, and based on the reception of these preceding parameters, the relay UE can be configured to act as relay a relay for a remote UE ).  

Regarding claim 7: Bangolae discloses method of claim 6, wherein the second control message further includes an indicator indicating that the grant is scheduling information related to the sidelink transmission (20180098370, see paragraph [0079], a relay UE receives a grant and  the grant is received as configuration /reconfiguration message as follows: an RRC connection reconfiguration message can be communicated from an eNodeB to a relay UE, and used to initiate the UE's relay operation, when the eNodeB initiates the UE's relay operation in an existing RRC connection reconfiguration message, the RRC connection reconfiguration message may include sidelink relay with a sidelink relay configuration field, which include various parameters, such as a sidelink relay discovery start (SLrelayDiscoveryStart) parameter,  a sidelink maximum remote UE (SLmaxRemoteUEs) parameter, a sidelink relay resource configuration (SLrelayResourceConfiguration) parameter,  and a sidelink relay  control configuration (SLrelayControlConfiguration) parameter, and based on the reception of these preceding parameters, the relay UE can be configured to act as relay a relay for a remote UE ).  

Regarding claim 8: Bangolae discloses method of claim 1, further comprising: receiving a buffer status report (BSR) related to the sidelink transmission from the remote UE(20160338095, see paragraph [0096], a sidelink resource request may be a BSR by relay UE for a remote UE, the sidelink BSR may include the buffer size of the sidelink resources required by the remote UE, a base station sends the sidelink allocation information to the relay UE, the sidelink allocation information is transmitted using a DCI format 5 or an enhanced DCI format over a Physical Downlink Control Channel (PDCCH) or an enhanced PDCCH (EPDCCH),  the relay UE sends a resource allocation grant that is received from the base station to the remote UE); and transmitting the received BSR to the serving base station(20160338095, see paragraph [0131] a relay UE sends a BSR to the base station to indicate the pending data in the relay UE’s uplink buffer based on the relay UE estimation of the amount of data received from the remote UE, and upon receiving a BSR, the base station may grant the uplink resource).  

However, Bangolae does not explicitly teach the method of claim 1, further comprising: receiving a buffer status report (BSR) related to the sidelink transmission from the remote UE; and transmitting the received BSR to the serving base station.  However, Faurie in the same or similar field of endeavor teaches the method of claim 1, further comprising: receiving a buffer status report (BSR) related to the sidelink transmission from the remote UE(20160338095, see paragraph [0096], a sidelink resource request may be a BSR by relay UE for a remote UE, the sidelink BSR may include the buffer size of the sidelink resources required by the remote UE, a base station sends the sidelink allocation information to the relay UE, the sidelink allocation information is transmitted using a DCI format 5 or an enhanced DCI format over a Physical Downlink Control Channel (PDCCH) or an enhanced PDCCH (EPDCCH),  the relay UE sends a resource allocation grant that is received from the base station to the remote UE); and transmitting the received BSR to the serving base station(20160338095, see paragraph [0131] a relay UE sends a BSR to the base station to indicate the pending data in the relay UE’s uplink buffer based on the relay UE estimation of the amount of data received from the remote UE, and upon receiving a BSR, the base station may grant the uplink resource). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Faurie into Bangolae’s system/method because it would allow preconfiguring a subset of resource pools in a UE.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of overhead and increase efficiency by preconfiguring a subset of resource pools in a UE (Faurie [0031]).

Regarding claim 9: A relay UE transmitting a grant related to sidelink transmission of a remote UE via a UE-to-network relay in a wireless communication system (20180098370, see paragraph [0079], a relay UE receives a grant using an RRC connection (re)configuration message, which may include sidelink relay with a sidelink relay configuration field and the sidelink is used for communication between a remote UE and relay UE), the relay UE comprising: a radio frequency (RF) module for transmitting/receiving a radio signal (20180098370, see paragraph [0160] a relay UE is configured to receive the data from the eNodeB and relay the data to the remote UE via the direct connection between the relay UE and the remote UE ); and a processor functionally connected with the RF module, wherein the processor is 20180098370, see paragraph [0116], once a relay UE is configured by a base station (eNodeB)and the remote UE establishes a sidelink connection with the relay UE, an eNodeB may receive remote UE information, such as, and the first control message includes a remote UE ID through the relay UE in a newly defined message or an existing message and then the eNodeB releases the remote UE's direct connection with it, and sends a message to the remote UE to initiate its relay discovery procedure based on the remote UE's measurement report; the eNodeB may send configuration information related to thresholds of link quality measurements within a discovery configuration container or a new container in a dedicated signaling message to the remote UE), receive the grant from the serving base station based on the first control information; and transmit the grant to the remote UE based on the identifier and the second control information (20180098370, see paragraph [0116], once a base station (eNodeB) receives the remote UE ID through the relay UE in a newly defined message or an existing message once the remote UE connection is established through the relay UE by releasing the remote UE's direct connection and sends a configuration message to the remote UE:  to initiate its relay discovery procedure based on the remote UE's measurement report, to configure thresholds of link quality measurements within a discovery configuration container or a new container in a dedicated signaling message to the remote UE,  and to control the initiation of the relay discovery procedure of the remote UE; and eNodeB stores remote UE context upon fetching the remote UE context from the core network for relay reselection purposes ).  

However, Bangolae does not explicitly teach first control information related to a time of monitoring the grant, and second control information related to a time of relaying the grant to the remote UE. However, Faurie in the same or similar field of endeavor teaches first control information related to a time of monitoring the grant(20160338095, see paragraph [0112], the duration indication of the resource allocation period may be indicated in an enhanced sidelink control information (SCI) format 0 over a PSCCH, or in a dedicated point-to-point signaling message over a PSSCH; the first UE, e.g., a relay UE may multicast the duration indication in the MIB-SL message on a PSBCH), and second control information related to a time of relaying the grant to the remote UE (20160338095, see paragraph [0074], the relay UE may determine the timing resource information for the sidelink data transmission before the frequency resource information, the timing resource information may include a load value parameter, KTRP for a time resource pattern (TRP); KTRP represents a number of allocated subframes within a configured number of subframes; in some cases, the relay UE determines KTRP based on the QoS information received in the resource request, for example, if the remote UE indicates in the QoS information that a high data rate service or a high buffer size is associated with the request, the relay UE may set KTRP to a high number). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Faurie into Bangolae’s system/method because it would (Faurie [0031]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180098370 to Bangolae  in view of US. Pub. 20160338095 to Faurie and the combination of Bangolae and Faurie are further combined with US. Pub. 20180206176 to Panteleev (hereinafter “Panteleev”) .



Regarding claim 3: Bangolae discloses transmitting a grant related to sidelink transmission of a remote UE via a UE-to-network relay in a wireless communication system.However, Bangolae does not explicitly teach the method of claim 2, wherein the DCI format is decoded based on a radio network temporary identifier (RNTI) associated with the grant. However, Pateleev in the same or similar field of endeavor teaches the method of claim 2, wherein the DCI format is decoded based on a radio network temporary identifier (RNTI) associated with the grant (20180206176,  see paragraph [0114], to enable reception of a single DCI grant by at least two UEs (a relay UE and a remote UE), the UEs may be configured with a common/paired RNTI, e.g. SL-RLY-RNTI, and the DCI in this case may be scrambled with this SL-RLY-RNTI).  In view of the above, having the method of Bangolae and then given the well-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/ Examiner, Art Unit 2476